Case 1:18-cv-11262-GBD-BCM Document 50 Filed 05/11/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

G.T., individually and on behalf of his child C.T. a minor;: ol ; j 1 oh -
Plaintiff, o ee ORDER.
-against- . 18 Civ. 11262 (GBD) (BCM)
NEW YORK CITY DEPARTMENT OF EDUCATION, :
Defendant. :
we eee x

GEORGE B. DANIELS, United States District Judge:
In light of this Court’s Memorandum Decision and Order dated March 30, 2020, (ECF

No. 49), the Clerk of the Court is hereby ORDERED to close the above-captioned action.

Dated: New York, New York
May 11, 2020
SO ORDERED.

esas 5 Danas’
O

B. DANIELS
nited States District Judge

 

 

 

 
